                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,
                                                                   CASE NO. 8:19CR286
                          Plaintiff,

         vs.
                                                              WAIVER OF PERSONAL
 ALEJANDRO MERCADO-GARCIA,                                APPEARANCE AT ARRAIGNMENT
                                                                  AND ORDER
                         Defendant.

        Pursuant to Federal Rule of Criminal Procedure !O(b), the defendant hereby waives
personal appearance at the arraignment on the charge[s] currently pending against the defendant
in this court.
        (I)      The defendant affirms receiving a copy of the indictment;
        (2)      The defendant understands the right to appear personally before the Court for an
arraignment on the charge[s], and voluntarily waives that right; and
        (3)      The defendant pleads not guilty to all counts of the indictment.




                                              ORDER
       IT IS ORDERED that Defendant's waiver is hereby accepted, and Defendant's not guilty
plea to all counts is entered on record with the Clerk of Court.


       DATED this      ;gv day of kr}:;n.bf?/', 20.f/

                                                      B~~----
                                                      MAGISTRAT      GE
                                                      UNITED STATES DISTRICT COURT
